   Case: 1:17-md-02804-DAP Doc #: 1107 Filed: 11/08/18 1 of 3. PageID #: 27484



                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                  )
OPIATE LITIGATION                             ))        CASE NO. 1:17-MD-2804
                                                )
                                                )

                                                )
                                                )       JUDGE DAN A. POLSTER
                                                )
                                                )

This document relates to:                       )
                                                )

                                                )
                                                )
Bolton, et al. v. Bynes, Jr., et al.,          ))
Case No. 18-OP-46138                         ))
                                                )
                                                )



                                        NOTICE OF APPEAL

        Notice is hereby given
                         given that Defendants, Pembroke Pharmacy, Inc. and Willie C. Conley,

Jr. RPH (hereinafter collectively "Defendants"),
                                  “Defendants”), whose initially-filed state court action ("State
                                                                                          (“State

Action”)
Action") was transferred after removal to the National Prescription Opiate Litigation Multi-

                    (“MDL”) on October 3, 2018, (Transfer Order, ECF No. 1018), hereby
District Litigation ("MDL")

appeals to
        to the United
               United States Court of Appeals for
                                              for the Sixth Circuit from this Court’s February
                                                                              Court's February

16, 2018, ORDER REGARDING REMANDS (ECF No. 130) (the "February
                                                     “February 2018

Moratorium”).
Moratorium").      The February 2018 Moratorium, which continues indefinitely this Court's
                                                                                   Court’s

moratorium on filing and/or deciding all remand motions, set forth in earlier orders, dated

January 11, 2018, (Min. Initial Pretrial Conf., ECF No. 70) and December 14, 2017, (Min

Teleconf. & Sched. Order, ECF No. 4), effectively serves as "an
                                                            “an injunction to stay proceedings

in a State court"
           court” in violation
                     violation of 28 U.S.C.
                                     U.S.C. § 2283. This Notice of Appeal is being filed
                                                                                   filed pursuant

      U.S.C. § 1292(a)(1), Fed. R. App.
to 28 U.S.C.                       App. P. 4 (a)(1)(A), and
                                                        and Fed. R.
                                                                 R. App. P. 4 (a)(3), in a timely

manner within fourteen (14) days of the filing of Plaintiff's,
                                                  Plaintiff’s, the City
                                                                   City of Jacksonville, Notice of

Appeal (ECF No. 1061) in regard to the same Order and on similar grounds, jewhich was filed




                                                    1
  Case: 1:17-md-02804-DAP Doc #: 1107 Filed: 11/08/18 2 of 3. PageID #: 27485



within 30 days of the October 3, 2018, transfer of Defendants'
                                                   Defendants’ State Action to the MDL, wherein

Defendants became bound by the February 2018 Moratorium.




DATED: November 8, 2018                             Respectfully submitted,


                                                    DREW ECKL & FARNHAM, LLP


                                                    /s/ Lisa N. Higgins_____________
                                                                Higgins
                                                    Jeffrey S. Ward
                                                    Georgia Bar No. 737277
                                                    Lisa N. Higgins
                                                    Georgia Bar No. 352020
                                                    Attorneys for Pembroke Pharmacy, Inc. &
                                                                          RPH
                                                    Willie C. Conley, Jr. RPH

777 Gloucester St., Suite 305
Brunswick, GA 31520
(912) 280-9662
jward@deflaw.com
lhiggins@deflaw.com




                                              -2-
   Case: 1:17-md-02804-DAP Doc #: 1107 Filed: 11/08/18 3 of 3. PageID #: 27486



                           IN THE UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION                    )
OPIATE LITIGATION                               ))          CASE NO. 1:17-MD-2804
                                                  )
                                                  )

                                                  )
                                                  )         JUDGE DAN A. POLSTER
                                                  )
                                                  )

This document relates to:                         )
                                                  )

                                                  )
                                                  )
Bolton, et al. v. Bynes, Jr., et al.,            ))
Case No. 18-OP-46138                           ))
                                               ))

                                    CERTIFICATE OF SERVICE

        I hereby certify that on November 8, 2018, a copy
                                                     copy of foregoing Notice of Appeal was

filed electronically. Notice of this filing will be sent by operation of the Court’s
                                                                             Court's electronic filing

system to all parties indicated on the electronic filing receipt. All other parties will be served by

regular U.S. mail. Parties may access this filing through the Court’s
                                                              Court's system.


                                               s/ Lisa N. Higgins
                                               Lisa N. Higgins
                                               777 Gloucester Street, Suite 305
                                               Brunswick, Georgia 31520
                                               (912) 280-9662
                                               lhiggins@deflaw Georgia Bar No. 352020




                                                      -3-
